WR-71,258-03,04
                                                COURT OF CRIMINAL APPEALS
                                                                AUSTIN, TEXAS
                                              Transmitted 10/29/2015 4:51:04 PM
              Nos. WR-71,258-03 & WR-71,258-04 Accepted 10/30/2015 7:51:32 AM
                                                                 ABEL ACOSTA
             IN THE COURT OF CRIMINAL APPEALS                            CLERK

                       OF TEXAS, AT AUSTIN                   RECEIVED
                                                      COURT OF CRIMINAL APPEALS
                                                            10/30/2015
                                                        ABEL ACOSTA, CLERK
               Ex parte Daniel Edward Murray
                               Applicant
 Habeas Corpus Proceeding under Article 11.07, et seq., C.Cr.P., in Case
  Numbers W366-80173-06-HC2, and W366-80248-05-HC2, from the
                366th District Court of Collin County


          Agreed Motion for Stay of Proceedings


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

     COMES NOW, Daniel Edward Murray, Applicant in the above

styled and numbered cause, by and through David A. Schulman,

co-counsel of record, and respectfully files this “Motion for Stay of

Proceedings.” Applicant requests an approximate two-week stay

in the proceedings, and in support of such request would show the

Court:

                                    I

     The undersigned has long standing plans to be without the

Country from Saturday, November 14th through and including

Sunday, November 22nd, 2015. Based on the division of labor
agreed upon by the undersigned and John Jasuta, Applicant’s

lead counsel, the undersigned is responsible for most of the

clerical work on their cases, and all federal court pleadings.

    The above captioned cases are pending on the Court’s docket

and subject to handdown / resolution at any time. In the event

the Court rules against Applicant, he will have a very brief window

in which to move into federal court. In fact, if the Court hands

down these cases on either November 11 or November 18, it will

be all but impossible to get the proper papers filed in federal court.

Consequently, Applicant respectfully requests that, in the interest

of justice, the Court grant this request, and stay the proceedings

in the above captioned cases from Thursday, November 5, 2015,

through and including Monday, November 23, 2015.

                                  II

    The undersigned has conferred with John Rolater, Chief of the

post-conviction section of the Collin County District Attorney’s

office regarding this motion. He would report that Mr. Rolater and

his office agree to the granting of this motion.

                                  2
                           Prayer

    WHEREFORE PREMISES CONSIDERED, Appellant prays this

Honorable Court to grant this motion in all things and stay any

and all action between November 5, 2015, and November 23,

2015.

                      Respectfully submitted,



                      ____________________________________
                      David A. Schulman
                      Attorney at Law
                      1801 East 51st Street, Suite 365474
                      Austin, Texas 78723
                      Tel. 512-474-4747
                      Fax: 512-532-6282
                      eMail: zdrdavida@davidschulman.com

                      State Bar Card No. 17833400

                      Co-Counsel for Applicant,
                          Daniel Edward Murray




                               3
         Certificate of Compliance and Delivery

     This is to certify that: (1) this document, created using

WordPerfect™ X7 software, contains 379 words, excluding those

items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies

with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on

October 29, 2015, a true and correct copy of the above and

foregoing “Motion for Stay of Proceedings” was transmitted via the

eService function on the State’s eFiling portal, to John Rolater, Jr.

(jrolater@co.collin.tx.us), Chief of the post-conviction section of the

Collin County District Attorney’s office, and Amy Sue Melo Murphy

(asmurphy@co.collin.tx.us), counsel of record for the State of

Texas.



                              ______________________________________
                              David A. Schulman




                                   4